DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 02/28/2022 has been entered. Claims 2-3,8-9,14-15,18,20-21 and 23 have been amended. No Claim has been canceled in this amendment. No New Claim has been added in this amendment. Claims 1-24 are still pending in this application, with claims 1,7,13 and 19 being independent.

Response to Arguments
Applicant's arguments with respect to objections for the disclosure have been considered and are persuasive. Therefore, the objections are withdrawn.
Applicant's arguments with respect to Claim Objections have been considered and are persuasive. Therefore, the Objections are withdrawn.


Applicant's arguments with respect to Claim Interpretation 112(f) have been considered.
Applicant's arguments with respect to rejection of claims under 35 U.S.C. §112(b) have been considered and are persuasive. Therefore, the rejections are withdrawn.
Applicant's arguments with respect to rejection of claims under 35 U.S.C. §112(d) have been considered and are persuasive. Therefore, the rejections are withdrawn.
1.	Applicant's arguments filed on 02/28/2022 on page 16
of applicant's remark regarding Claim 1, the applicant
argues that Nokia does not teach back-off counter reinitialization at the synchronization boundary. The combination of Nokia and Kwak fails to disclose back-off counter reinitialization at the synchronization boundary.
Examiner respectfully disagrees with Applicant's
arguments for the following reasons: Nokia discloses random backoff counter reinitialization as mentioned in the office action (Nokia Page:3 Section:2.1 Step:4). Nokia further discloses clearly in the figure 3 that the LBT procedure coordination (i.e. all nodes start LBT at the same time) is performed after step 4. The purpose of Nokia’s invention is to have all eNBs synchronized for LBT procedure by falling back to normal LBE LBT operation for fairness of transmission (Nokia Section:2.1). Nokia clearly mentions reinitialization or resynchronization of the back-off counter, but does not clearly mention the term “synchronization boundary” even it is shown in the figure 3. The examiner relies on Kwak to clearly indicate the LBT procedure using synchronization boundary and present boundary itself. Kwak discloses a process where all nodes use self-deferral to align LBT to synchronization boundary after CCA countdown and the synchronization boundary depicted is similar to the one presented by Nokia (Kwak Fig.29a). Kwak further discloses that the nodes defer transmission so that LBT ICCA is performed at the synchronization boundary for new transmission if successful (Kwak Para[0177]). The ICCA is performed on all carriers by a node and if successful, it can transmit on a wide band (i.e. use all carriers). Kwak indeed provides synchronization boundary concept which can be combined with Nokia to achieve the claimed invention.  The applicant’s arguments have been fully considered but they are not persuasive.

The dependent claims 2-6 are rejected based upon same motivation and rationale used for claim 1.
The dependent claims 8-12 are rejected based upon same motivation and rationale used for claim 7.
The dependent claims 14-18 are rejected based upon same motivation and rationale used for claim 13.
The dependent claims 20-24 are rejected based upon same motivation and rationale used for claim 19.

Allowable Subject Matter
Claims 3,9,15 and 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: The prior art does not teach or suggest, in combination with the rest of the limitations in the claims, the claimed limitations of “not starting back-off counter when synchronization of the contention window back-off fails”.


Claims 6,12,18 and 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: The prior art does not teach or suggest, in combination with the rest of the limitations in the claims, the claimed limitations of “using average sensing time to start the contention window back-off counter/timer based on the average time exceeding a sensing time threshold”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,7,13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nokia (R1-157130-IDS, hereinafter referred to as “Nokia”) in view of KWAK et al. (US 2018/0084432 Al, hereinafter referred to as “Kwak”).

Regarding claims 1,7,13 and 19, Nokia discloses a method and an apparatus of (Nokia Page:2 Fig.2 The eNB (i.e. apparatus)) wireless communication, comprising: detecting, by a transmitting node (Nokia Page:2 Fig.2 Section:2.1 The eNB performs LBT procedure which requires to measure signal during CCA period) of a plurality of nodes configured into a coordinated group of nodes (Nokia Page:2 Fig.2 Section:2.1 The eNBs are synchronized (i.e. coordinated) for frequency use using LBT procedure), neighboring signals occupying a shared communication channel (Nokia Page:3 Section:2.1 Step:2 The eNB senses the channel as occupied) prior to completion of a contention window back-off countdown for a listen before talk (LBT) procedure of the transmitting node (Nokia Page:2 Section:2.1 The carrier sensing is performed during back-off period); 
pausing, by the transmitting node, the contention window back-off countdown at a current contention window counter value in response to detection of the neighboring signals (Nokia Page:3 Section:2.1 Step:2 The eNBs sense the channel as occupied and stop counting down the random backoff (i.e. pause)); and 
electing, by the transmitting node, to restart the contention window back-off countdown at the next synchronization boundary (Nokia Page:3 Section:2.1 Figure:3 Step:4 The random backoff counters are reinitialized), wherein the restart is associated with a synchronization of contention window back-off with remaining nodes of the coordinated group of nodes (Nokia Page:3 Section:2.1 Figure:3 Step:4 The reinitialization (i.e. restart) of random backoff counters are to synchronize random backoff counters of all cells to prevent divergence of LBT procedure).  
Nokia does not explicitly disclose identifying, by the transmitting node, a next synchronization boundary after detection of the neighboring signals.
However, Kwak from the same field of invention discloses identifying, by the transmitting node, a next synchronization boundary after detection of the neighboring signals (Kwak Fig.29 Para[0177] All nodes self-defer to the LBT synchronization boundary after CCA countdown).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Nokia to have the feature of “identifying, by the transmitting node, a next synchronization boundary after detection of the neighboring signals” as taught by Kwak. The suggestion/motivation would have been to provide a mechanism to efficiently share radio channel in unlicensed band (Kwak Para[0005]).

Specifically for claim 19, Kwak discloses the apparatus that includes a processor (Kwak Fig.34 Ref:210 Para[0195] The processor) and memory (Kwak Fig.34 Ref:230 Para[0195] The memory).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Nokia to have the feature of “a processor and a memory of the apparatus” as taught by Kwak. The suggestion/motivation would have been to provide a mechanism to efficiently share radio channel in unlicensed band (Kwak Para[0005]).



Claims 2,8,14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nokia in view of Kwak and further in view of Tao et al. (US 2018/0152969 Al, hereinafter “Tao”).
	
Regarding claims 2,8,14 and 20, Nokia in view of Kwak discloses the method and the apparatus as explained above for Claim 1. Nokia in view of Kwak does not explicitly disclose wherein the electing to restart the contention window back-off countdown includes: identifying an expected pseudo-random contention window value; determining a likelihood of one or more neighboring nodes, with use of the expected pseudo-random contention window value, blocking success of the LBT procedure of one or more nodes of the plurality of nodes of the coordinated group of nodes; identifying that restarting the contention window back-off countdown fails to indicate the synchronization of the contention window back-off in response to the likelihood exceeding a threshold value; and identifying that restarting the contention window back-off countdown indicates the synchronization of the contention window back- off in response to the likelihood within the threshold value.
However, Tao from a similar field of invention discloses wherein the electing to restart the contention window back-off countdown includes: identifying an expected pseudo-random contention window value; determining a likelihood of one or more neighboring nodes, with use of the expected pseudo-random contention window value, blocking success of the LBT procedure of one or more nodes of the plurality of nodes of the coordinated group of nodes; identifying that restarting the contention window back-off countdown fails to indicate the synchronization of the contention window back-off in response to the likelihood exceeding a threshold value; and identifying that restarting the contention window back-off countdown indicates the synchronization of the contention window back- off in response to the likelihood within the threshold value (Tao Fig.1 Para[0051-54] The contention window size (i.e. backoff) is determined using congestion state parameter and comparing it to a predefined threshold. The collision probability (i.e. likelihood) is determined).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Nokia and Kwak to have the feature of “wherein the electing to restart the contention window back-off countdown includes: identifying an expected pseudo-random contention window value; determining a likelihood of one or more neighboring nodes, with use of the expected pseudo-random contention window value, blocking success of the LBT procedure of one or more nodes of the plurality of nodes of the coordinated group of nodes; identifying that restarting the contention window back-off countdown fails to indicate the synchronization of the contention window back-off in response to the likelihood exceeding a threshold value; and identifying that restarting the contention window back-off countdown indicates the synchronization of the contention window back- off in response to the likelihood within the threshold value” as taught by Tao. The suggestion/motivation would have been to effectively trigger and properly configure the contention window size (Tao Para[0014]).



Claims 4,10,16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nokia in view of Kwak and further in view of Yin et al. (US 2017/0041951 Al, hereinafter “Yin”).
	
Regarding claims 4,10,16 and 22, Nokia in view of Kwak discloses the method and the apparatus as explained above for Claim 1. Nokia in view of Kwak does not explicitly disclose wherein the electing to restart the contention window back-off countdown includes: comparing the current contention window counter value to an average value of a current contention window size; redrawing a new pseudo-random contention window value in response to the average value exceeding the current contention window counter value; and restarting the contention window back-off countdown using one of: the new pseudo-random contention window value in response to the redrawing, or the current contention window counter value in response to the current contention window counter value equaling or exceeding the average value.
However, Yin from a similar field of invention discloses wherein the electing to restart the contention window back-off countdown includes: comparing the current contention window counter value to an average value of a current contention window size; redrawing a new pseudo-random contention window value in response to the average value exceeding the current contention window counter value; and restarting the contention window back-off countdown using one of: the new pseudo-random contention window value in response to the redrawing, or the current contention window counter value in response to the current contention window counter value equaling or exceeding the average value (Yin Para[0095] The backoff counter alignment (i.e. restart) is performed after comparing it to a threshold which can be half of the initial CWS (i.e. average value)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Nokia and Kwak to have the feature of “wherein the electing to restart the contention window back-off countdown includes: comparing the current contention window counter value to an average value of a current contention window size; redrawing a new pseudo-random contention window value in response to the average value exceeding the current contention window counter value; and restarting the contention window back-off countdown using one of: the new pseudo-random contention window value in response to the redrawing, or the current contention window counter value in response to the current contention window counter value equaling or exceeding the average value” as taught by Yin. The suggestion/motivation would have been to ensure fairness among LAA cells (Yin Para[0040]).



Claims 5,11,17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nokia in view of Kwak, Yin and further in view of Asmar (US 2020/0217942 Al, hereinafter “Asmar”).
	

Regarding claims 5,11,17 and 23, Nokia in view of Kwak and Yin discloses the method and the apparatus as explained above for Claim 1. Nokia in view of Kwak and Yin does not explicitly disclose semi-statically selecting, by the transmitting node, to one of: activate or deactivate the comparing, the redrawing, and the restarting the contention window back-off countdown, wherein the semi-static selection occurs no more than once every predetermined threshold of time.
However, Asmar from a similar field of invention discloses semi-statically selecting, by the transmitting node, to one of: activate or deactivate the comparing, the redrawing, and the restarting the contention window back-off countdown, wherein the semi-static selection occurs no more than once every predetermined threshold of time (Asmar Para[0003] The values of current and reference RSSIs measured in a time period is compared and activation of a system operation is performed accordingly).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Nokia, Kwak and Yin to have the feature of “semi-statically selecting, by the transmitting node, to one of: activate or deactivate the comparing, the redrawing, and the restarting the contention window back-off countdown, wherein the semi-static selection occurs no more than once every predetermined threshold of time” as taught by Asmar. The suggestion/motivation would have been to activate safety measures (Asmar Para[0040]).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
2.	U.S. Patent Application Publication No. 2016/0338204 to Yin (Fig.12 and associated paragraphs).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUDESH M PATIDAR/Examiner, Art Unit 2415  

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415